Citation Nr: 9914770	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne and 
peripheral neuropathy, as the result of exposure to Agent 
Orange during service.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
November 1970.

This appeal arises from a June 1994, Department of Veterans 
Affairs (VARO), Philadelphia, Pennsylvania rating decision, 
which, in pertinent part, denied the appellant's claim for 
entitlement to service connection for chloracne and 
peripheral neuropathy as the result of Agent Orange exposure, 
and denied his claim for service connection for post 
traumatic stress disorder.  

The issues of service connection for peripheral neuropathy 
and post traumatic stress disorder are addressed in the 
remand appended to this decision.


FINDINGS OF FACT

1.  The appellant served on active duty from September 1968 
to April 1970.

2.  Competent medical evidence does not establish that the 
appellant manifests a skin disorder, namely chloracne or other 
acneform disease consistent with chloracne, as the result of 
exposure to Agent Orange during service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for skin 
disability resulting from Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will first review the pertinent medical evidence 
regarding the appellant's claim.

The appellant's August 1968 military enlistment examination 
reported that the appellant had acne of his face and thorax.  
Service medical treatment records reveal that he had a 
sebaceous cyst on the left side of his neck that was treated 
with medication.  He was to return in 10 days for excision.  
His April 1970 military separation examination was negative 
for any skin abnormalities.   

VA treatment records indicate that an Agent Orange examination 
was conducted in February 1994.  The diagnostic impressions 
included hypothyroidism, diabetes mellitus and hyperlipidemia.  
Examination showed mild scaling and papular eruption on his 
heels, mild scarring on the appellant's face due to old acne 
eruption, and a surgical scar on the left lower anterior neck.  

A July 1994 letter from a private physician of Sporting Hill 
Family Health Center, a service of Holy Spirit Hospital, 
indicated that the appellant received thyroid hormone 
replacement treatment and was no longer hypothyroid.  He was 
euthyroid.

At his September 1994 hearing on appeal, the appellant 
testified that he had an acne problem for which he took 
medication.  He claimed that he still got big boils around his 
face, on his back, and chest.  However, although he sought 
medical treatment, he claimed that he had not been told that 
he had chloracne.  He reported that he first sought treatment 
more than a year after his military separation.  

A VA skin examination was also conducted in October 1994.  The 
appellant reported that he had moderate teenage acne and still 
had a tendency to "facial and back pimples."  The appellant 
reported that he carried a spray defoliant apparatus during 
service over a 3 week period.  He claimed that his trunk 
(chest) had pretty well cleared and was no longer a problem.  
The examiner observed that his facial area presented with a 
rosacea and rosaceal acne.  In other words, he no longer had a 
true acne vulgaris but an emergency rosacea.  The examiner 
noted that this was more related, perhaps, to his stress 
problems and should be managed further with the medication he 
was currently on, including tetracycline caps and local 
metronidazole gel.  The appellant had been advised to cut down 
on hot, spicy foods, colas, coffee, etc.  He did not consume 
alcohol.  The examiner expressed the opinion that there was a 
relationship between his rosacea and his post Vietnam stress 
symptoms, and indicated that "[t]his is not the picture of 
agent orange dermatosis."

At his March 1999 hearing before the undersigned, the 
appellant testified that he sprayed a defoliant that may have 
been Agent Orange while in Vietnam.  He claimed that he began 
to get pimples on his chest, back and face the size of 50-cent 
pieces toward the end of his tour.  He testified that he 
sought treatment within a month of his separation from service 
and received antibiotics.  He claimed that his condition had 
improved over the years, but still presented a problem.  He 
reported that he was told by his doctor that he had chloracne. 

Entitlement to service connection for chloracne as the result 
of exposure to Agent Orange during service.

The appellant is seeking service connection for a skin 
disability as the result of exposure to Agent Orange during 
service, namely chloracne.  Under pertinent law and VA 
regulations, service connection may be granted if a disability 
manifested or was aggravated during, or as a result of 
service, or certain specified disabilities manifested to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1998).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The regulations pertaining to Agent Orange exposure were 
expanded to include all herbicides used in Vietnam, and 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  38 C.F.R. § 3.309(e) (1998).  The specified diseases 
include chloracne or other acneform disease consistent with 
chloracne.  Regarding chloracne, regulations only provide a 
presumption of service connection if the disease is manifested 
within a year of service.  38 C.F.R. § 3.307(a)(6) (1998).  If 
a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed.  38 
C.F.R. § 3.307(6)iii (1998).  

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, to specifically include skin cancer, or for "any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
59 Fed.Reg. 341(1996).

There is no medical evidence that the appellant has, or has 
ever had, chloracne or other acneform disease consistent with 
chloracne.  Accordingly, the claim for service connection 
under the regulations providing for presumptive service 
connection on the basis of herbicide exposure in Vietnam is 
not well grounded.  The appellant's assertion that he had been 
told by a doctor that he had chloracne is not sufficient to 
well ground the claim.  Claims for direct service connection 
for the skin disorders that are demonstrated medically are 
also not well grounded.  

According to the medical evidence, the appellant suffers from 
a rosacea and rosaceal acne.  Rosacea, which was first shown 
medically many years after service, is not linked to service 
by any medical evidence.  The rosaceal acne apparently was 
present prior to service.  However, the medical evidence does 
not show that the disorder increased in severity during 
service.  In the absence of medical evidence linking any skin 
disorder to service, claims for service connection on the 
basis of incurrence or aggravation are not well-grounded.

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

VARO has fulfilled its obligation under section 5103(a) in 
its Statement and Supplemental Statement of the Case, in 
which the appellant was informed that the reason for the 
denial of his claim was that there was no objective medical 
evidence to substantiate that he currently has chloracne or 
peripheral neuropathy related to his military service.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.


ORDER

Service connection for chloracne and peripheral neuropathy, 
as the result of exposure to Agent Orange during service, is 
denied.



REMAND

With respect to the peripheral neuropathy claim, the RO has 
not considered the claim under the revised 38 C.F.R. 
§ 3.309(e) which now includes acute and subacute peripheral 
neuropathy among the diseases associated with exposure to 
certain herbicide agents.

With respect to the PTSD claim, further development is 
necessary with respect the stressors alleged.  The record 
shows that the appellant served in the Republic of Vietnam 
from March 1969 to April 1970.  He served initially with 
Company B, 53rd Signal Battalion (C) and from October 1969 
was attached to Company C (Prov).  In his stressor statement 
of May 1995, he referred to one stressful incident in 1969 
involving a short round that caused injury.  An affidavit was 
received in March 1999, from T. C. B., who reportedly served 
as the mortar sergeant and witnessed this event.  

According to the report of VA psychiatric examination in 
October 1994, the appellant reports other stressors, one 
involving injury to a helicopter pilot and another involving 
removal of bodies from a piper cub accident. Further 
specifics about these stressors are necessary in order to 
obtain verification from official sources.  Additional 
specific information should be requested from the appellant, 
and, then, verification should be requested from the United 
States Armed Service Center for Research of Unit Records 
(UNASCRUR).  

In view of the foregoing discussion, and in order to ensure 
that the veteran has been provided an opportunity to submit 
pertinent information in support of his claim, this case is 
REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the service personnel 
records of D.C.B. who submitted an 
affidavit in support of the claim.

2.  The RO should ask the veteran to 
provide any additional specific 
information he can recall about any of 
the stressors alleged, to include dates, 
locations, units involved, individuals 
involved etc.  Then, the RO should 
request verification from USASCRUR of the 
appellant's alleged stressors. 

3.  Following receipt of a satisfactory 
response from USASCRUR, the RO should 
examine the entire record and make a 
determination as to whether the veteran 
was exposed to stressor or stressors 
while in service and, if so, should 
determine the nature of the stressor or 
stressors.  In so doing, the RO should 
pay heed to the guidelines enunciated by 
the United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999).  Any further development 
of the record deemed necessary by the RO 
should be accomplished.

4.  The RO should readjudicate the 
periphreal neuropathy claim under the 
revision of 38 C.F.R. § 3.309(e) that 
includes acute and subacute peripheral 
neuropathy.

5.  The RO should review the record and 
should ensure that all of the above-
referenced actions, if appropriate, have 
been completed.  If the RO is satisfied 
that the record is complete, the claim 
for service connection for PTSD should be 
readjudicated.  The readjudication should 
be in accordance 38 C.F.R. § 3.304(f) and 
the holding in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  If all benefits 
requested are not granted, the case, upon 
completion of the usual adjudicative 
procedures, should be returned to the 
Board for further review.

The purpose of the REMAND is to ensure due process.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

